DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6, 7, and 9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bergh (US 2011/0037972 A1).
Independent Claim 1, Bergh discloses an interferometric optical fiber gyroscope that detects angular velocity by optical interference between counterclockwise light and clockwise light (Figs. 5, 6), the interferometric optical fiber gyroscope comprising:
a sensing coil mechanism including a multi core fiber that includes a plurality of transmission cores (multicore fiber coil 220, Figs. 2-4 and 6, also shown as 508 in Fig. 5), and a multicore fiber optical path junction that optically couples at least a first transmission core and a second transmission core (Multicore-to-standard Fiber Directional Coupler 502, [0032], or Multicore-to-standard Fiber Directional Couplers 600 and 602, [0040]), of the plurality of transmission cores, to form one optical path ([0036]).
Regarding Claim 2, Bergh discloses the interferometric optical fiber gyroscope according to claim 1, wherein the multicore fiber optical path junction includes an optical input/output device that optically couples the first transmission core and the second transmission core (Multicore-to-standard Fiber Directional Coupler 502, [0032], or Multicore-to-standard Fiber Directional Couplers 600 and 602, [0040]), and a single-mode fiber that couples optical input/output from the first transmission core of the optical input/output device and optical input/output from the second transmission core to each other to form one optical path (504, and/or 506, or 604).

Regarding Independent Claim 3, Bergh discloses an interferometric optical fiber gyroscope that detects angular velocity by optical interference between counterclockwise light and clockwise light (Figs. 5, 6), the interferometric optical fiber gyroscope comprising:

a first optical divider that divides light emitted from the light source (directional coupler 104);
a polarizer that makes the light divided by the first optical divider single-polarized (single-mode single-polarization filter 106);
a second optical divider that divides the light that has been made single-polarized by the polarizer into two light beams (directional coupler 108);
an optical modulator that modulates a phase of each of the light beams divided by the second optical divider (phase modulator 112, shown on one, but described for both, [0023], Claims 11 and 13);
a sensing coil mechanism that includes a multicore fiber including a plurality of transmission cores (multicore fiber coil 220, Figs. 2-4 and 6, also shown as 508 in Fig. 5), and an optical input/output device that optically couples arbitrary transmission cores of the multicore fiber to each other (Multicore-to-standard Fiber Directional Coupler 502, [0032], or Multicore-to-standard Fiber Directional Couplers 600 and 602, [0040]), the multicore fiber and the optical input/output device forming one optical path (Figs 5, 6), the light beams whose phases have been modulated by the optical modulator traveling in opposite directions in the optical path as counterclockwise light and clockwise light ([0003], [0037], [0038], [0041]); and
an optical receiver (detector 102) that receives light obtained by optical interference via the second optical divider (passes through the second and first optical divider, see Figures) between the counterclockwise light emitted from the sensing coil 

Regarding Claim 4, Bergh discloses the interferometric optical fiber gyroscope according to claim 1, wherein a transmission core at a first distance along the optical path in a clockwise direction from a central point of the optical path for dividing a length of the optical path by two and a transmission core at the first distance along the optical path in a counterclockwise direction from the central point are adjacent to each other in the multicore fiber (under BRI, this is implicitly understood, based on the symmetry of the system, and in the case of even number of cores, shown in Fig. 4, all the cores are adjacent to each other in the multicore fiber and a transmission core at a first distance along the optical path in a clockwise direction from a central point of the optical path for dividing a length of the optical path by two and a transmission core at the first distance along the optical path in a counterclockwise direction from the central point, as well as in the case of two cores as disclosed in [0013]).
Regarding Claim 6, Bergh discloses the interferometric optical fiber gyroscope according to claim 1, wherein the plurality of transmission cores includes an even number of cores, and the optical path is formed by the even number of cores (Fig. 4).
Regarding Claim 7, Bergh discloses the interferometric optical fiber gyroscope according to claim 1, wherein the multicore fiber is wound in a coil shape so as to be symmetrical with respect to a central point of the optical path ([0036], and based on Figs 2-4).

Independent Claim 9, Bergh discloses a sensing coil mechanism incorporated in an interferometric optical fiber gyroscope that detects angular velocity by optical interference between counterclockwise light and clockwise light (Figs. 5, 6, ([0003], [0037], [0038], [0041]), the sensing coil mechanism comprising:
a multicore fiber that includes a plurality of transmission cores (multicore fiber coil 500, Figs. 2-4); and
a multicore fiber optical path junction that optically couples at least a first transmission core and a second transmission core (Multicore-to-standard Fiber Directional Coupler 502), of the plurality of transmission cores, to form one optical path ([0035]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bergh (US 2011/0037972 A1).
Regarding Claim 5, Bergh discloses the interferometric optical fiber gyroscope according to claim 1, wherein the plurality of transmission cores includes a central core located at a center of the multicore fiber and an even number of peripheral cores disposed around the central core (10 concentric cores and a center core, Fig. 3); however, it is silent regarding a central point of the optical path is in the center core.
There is only a finite number of possibilities to arrange the optical loop such that the signal propagates through all the cores in accordance with ([0036]). Based on the symmetry of the multicore fiber coil, it would make sense to pass the signal trough the 
Therefore, according to KSR, it would be obvious to choose one of a finite number of identified predictable solutions and have a central point of the optical path be in the center core in order to preserve the system symmetry and/or minimize the length of connecting fiber.
Regarding Claim 8, Bergh discloses the interferometric optical fiber gyroscope according to claim 1; however, it is silent regarding, wherein the second optical divider, the polarizer, and the optical modulator are integrated on one substrate, and an optical integrated circuit is formed on the substrate.
It would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention was made to integrate the second optical divider, the polarizer, and the optical modulator, such that an optical integrated circuit is formed on the substrate since the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2014/0218739 A1 discloses the claimed invention similarly to Bergh (US 2011/0037972 A1). 

US 2021/0231863 A1 discloses a fiber gyroscope with a multicore fiber and specific ways of connecting the coils and routing the signal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099. The examiner can normally be reached M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877